          Case 1:20-cv-02151-RJL Document 52 Filed 03/05/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF COLUMBIA



 Matthew Couch,

      Plaintiff,

 v.
                                                        Case No. 20-cv-02151-RJL
 Verizon Communications, Inc.,
 Michael Isikoff,
 National Public Radio, Inc.,
 Aaron Rich,
 Deborah Sines,
 Joe Capone,
 and
 Mark Mueller,

      Defendants.


                              NOTICE OF DELAYED FILING

       Plaintiff Matthew Couch hereby notifies the Court and opposing counsel in the above-

captioned matter that for technological reasons beyond counsel’s control described in the

attached Declaration of Eden P. Quainton, the filing of Plaintiff’s Opposition to the Motions to

Dismiss under Rules 12(b)(5) and 12(b)(6) of Defendants Verizon Communications, Inc. and

Matthew Isikoff was delayed by approximately 7 minutes.


                                DUNNINGTON, BARTHOLOW & MILLER, LLP

                                /s/ Eden Quainton___________________
                                EDEN P. QUAINTON, ESQ.
                                230 Park Ave. 21st Floor
                                New York, New York 10169
                                Telephone: (212) 682-8811
                                E-mail: equainton@gmail.com
                                Attorneys for Plaintiff Matthew Couch
         Case 1:20-cv-02151-RJL Document 52 Filed 03/05/21 Page 2 of 2




                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on March 5, 2021, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Verizon

Communications, Inc. and Michael Isikoff.



                              DUNNINGTON, BARTHOLOW & MILLER, LLP

                              /s/ Eden Quainton___________________
                              EDEN P. QUAINTON, ESQ.
                              230 Park Ave. 21st Floor
                              New York, New York 10169
                              Telephone: (212) 682-8811
                              E-mail: equainton@gmail.com
                              Attorneys for Plaintiff Matthew Couch




                                            -2 -
